Exhibit 10.3

 

[g180661kei001.jpg]

 

 

November 3, 2005

 

 

David M. Floyd, Ph.D.

 

Re:                               Amendment to Severance Agreement dated January
7, 2005 between Pharmacopeia Drug Discovery, Inc. (“Pharmacopeia”) and David M.
Floyd (the “Agreement”)

 

Dear Dr. Floyd:

 

Reference is made to the Agreement.  In consideration of your continued
employment by Pharmacopeia, Pharmacopeia and you hereby agree to amend and
restate Section 3 (Taxes) of the Agreement in its entirety as follows:

 

“3.  TAXES.  (a)  General.  Employee will be responsible for the payment of any
tax liability incurred as a result of this Agreement.  The Company may withhold
tax on any payments or benefits provided to Employee as required by law or
regulation.

 

                                                (b)  Certain Excise Tax
Provisions.  Notwithstanding anything herein to the contrary:

 

                                               
(i)                                     In the event that (1) any payments or
benefits received or to be received by Employee in connection with Employee’s
employment with the Company (or termination thereof), whether under this
Agreement or otherwise (the “Total Payments”), would subject Employee to the
excise tax imposed under Section 4999 of the Internal Revenue Code of 1986 (the
“Code”), as amended (the “Excise Tax”), and (2) the amount of  total “parachute
payment” as defined in Section 280G(b) of the Code to be paid to the Employee is
equal to or greater than 110 percent of 2.99 times the Employee’s “base amount”
as defined in Section 280G(b)(3) of the Code (the “Safe Harbor Amount”), then
the Company shall pay Employee in cash an additional amount (the “Gross-Up
Payment”) such that the net amount retained by Employee after deduction of any
Excise Tax upon the Total Payments and any federal, state and local income tax
and Excise Tax upon the Gross-Up Payment shall be equal to the Total Payments. 
Such payments shall be made by the Company to Employee as soon as practical
following a determination that any of the Total Payments will be subject to the
Excise Tax, but in no event beyond thirty (30) days from such date.

 

                                               
(ii)                                  In the event that (1) the Total Payments
would subject Employee to the Excise Tax, and (2) the amount of the total
“parachute payment” as

 

--------------------------------------------------------------------------------


 

defined in Section 280G(b) of the Code to be paid to the Employee is less than
110% of the Safe Harbor Amount, then, only to the extent necessary to eliminate
the imposition of the Excise Tax, such payments and benefits shall be reduced,
in the order and of the type mutually agreed to by the Employee and the Company.

 

                                               
(iii)                               All determinations required to be made,
including whether any of the Total Payments will be subject to the Excise Tax
and the amounts of such Excise Tax, shall be made by the Company’s regular
auditors (the “Accounting Firm”).  The Accounting Firm shall provide detailed
supporting calculations both to the Company and to Employee within 10 days after
a request for such determinations are made by Employee or the Company.  Any such
determination by the Accounting Firm shall be binding upon the Company and
Employee.  For purposes of making any determination hereunder, Employee shall be
deemed to pay Federal, state and local income taxes at the highest marginal
rates applicable to Employee as of the date of the determination.”

 

If you are in agreement with the terms of this letter agreement please sign
below and return one copy to my attention.

 

Very truly yours,

 

/s/ Leslie J. Browne

 

Leslie J. Browne, Ph.D.

President and Chief Executive Officer

 

 

ACKNOWLEDGED, AGREED AND

ACCEPTED THIS 3RD DAY OF

NOVEMBER, 2005

 

 

 

/s/ David M. Floyd

David M. Floyd

Executive Vice President and

Chief Scientific Officer

 

--------------------------------------------------------------------------------